Title: From George Washington to Edward Hubbard, 20 April 1756
From: Washington, George
To: Hubbard, Edward



[Winchester, 20 April 1756]
To Ensign Hubbard—commanding at Enochs’s-Fort.Sir,

You will receive by the Bearer as much powder as I think will suffice: Ball, according to your own account, you have enough of. I am informed by the Bearer, that the Inhabitants at Enochs’s (where your party is garrisoned) are desirous of moving. I would therefore recommend that you may, if you can convey them, and such Stores as are in your custody, to retreat to Edwards’s. If you find this impracticable; Captain Harrison is ordered to send a Sergeant and ten men, to strengthen you, from that place—You are to take care that it is sent for that purpose. I expect in a very little time to have a number of men to relieve the Inhabitants on all the waters: But in case this should not be

done; you must give to that poor distressed people, part of the provision which you have for the Garrison: and see that there is the greatest care and economy therein. I am, Sir, &c.

G:W.
April 20th 1756.    

